Title: From John Adams to Archibald Bulloch, 1 July 1776
From: Adams, John
To: Bulloch, Archibald


     
      Dear Sir
      Philadelphia July 1. 1776
     
     Two Days ago I received, your Favour of May 1st. I was greatly disappointed, Sir, in the Information you gave me, that you Should be prevented from revisiting Philadelphia. I had flattered myself with Hopes of your joining Us soon, and not only affording Us the additional Strength of your Abilities and Fortitude, but enjoying the Satisfaction of Seeing a Temper and Conduct here, Somewhat more agreable to your Wishes, than those which prevailed when you was here before. But I have Since been informed, that your Countrymen, have done themselves the Justice to place you at the Head of their Affairs, a Station in which you may perhaps render more essential Service, to them and to America, than you could here.
     There Seems to have been a great Change in the sentiments of the Colonies, Since you left Us, and I hope that a few Months will bring Us all to the Same Way of thinking.
     This Morning is assigned for the greatest Debate of all. A Declaration that these Colonies are free and independent States, has been reported by a Committee appointed Some Weeks ago for that Purpose, and this day or Tomorrow is to determine its Fate. May Heaven prosper, the new born Republic,—and make it more glorious than any former Republic has been.
     The Small Pox has ruined the American Army in Canada, and of Consequence the American Cause. A series of Disasters, has happened there; partly owing I fear to the Indecision at Philadelphia, and partly to the Mistakes or Misconduct of our Officers, in that Department. But the small Pox, which infected every Man We sent there compleated our Ruin, and have compell’d us to evacuate that important Province. We must however regain it, sometime or other.
     My Countrymen have been more successful at sea, in driving all the Men of War, compleatly out of Boston Harbour, and in making Prizes of a great Number of Transports and other Vessells.
     We are in daily Expectation of an Armament before New York, where, if it comes the Conflict must be bloody. The Object is great which We have in View, and We must expect a great Expence of Blood to obtain it. But We should always remember, that a free Constitution of civil Government cannot be purchased at too dear a Rate; as there is nothing on this Side of the new Jerusalem, of equal Importance to Mankind.
     It is a cruel Reflection that a little more Wisdom, a little more Activity, or a little more Integrity would have preserved Us Canada, and enabled Us to Support this trying Conflict at less Expence of Men and Money. But irretrievable Miscarriages ought to be lamented, no further, than to enoble and Stimulate Us to do better in future.
     Your Colleagues Hall and Gwinnett, are here in good Health, and Spirits, and as firm as you yourself could wish them. Present my Compliments to Mr. Houstoun. Tell him the Colonies will have Republics, for their Government, let us Lawyers and your Divine Say what We will. I have the Honour to be, with great Esteem and Respect, Sir, your, sincere friend, and most humble Servant.
    